                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN


  John Weninger, on behalf of himself and
  all others similarly situated,                        Case No. 18-cv-321
                                  Plaintiff,
          vs.
  General Mills Operations, LLC,
                                Defendant


       This Joint Stipulation of Settlement and Release (the “Agreement”) is entered into by and
between Plaintiff John Weninger (Weninger), individually and on behalf of the collective of
individuals that he represents, and Defendant General Mills Operations, LLC (“Defendant” or
“General Mills”) (collectively, the “Parties”).

                                            RECITALS

        WHEREAS, Weninger filed a Complaint (“Complaint”) in the above styled action
asserting, in part, collective claims against Defendant under the Fair Labor Standards Act
(“FLSA”), 29 U.S.C. §§ 201 et seq., for the alleged failure to include certain non-discretionary
compensation in the regular rates of pay for overtime compensation purposes to Weninger and
similarly situated hourly paid, non-exempt production employees (the “FLSA Claim”); and

       WHEREAS, Weninger’s Complaint also included an individual claim against Defendant
under the Family and Medical Leave Act (“FMLA”), 29 U.S.C. §§ 2601 et seq. (the “FMLA
Claim”) which is not being resolved under the terms of this Agreement; and

       WHEREAS, on September 25, 2018, the Court granted Weninger’s Motion for
Conditional Certification pursuant to Section 216(b) of the FLSA authorizing the issuance of
notice of Weninger’s FLSA claims to a conditionally certified collective of hourly paid, non-
exempt production employees (see Dkt. No. 36), and pursuant to such notice, 436 individuals
opted-into the Litigation in addition to Weninger, for a total of 437 individuals participating in the
FLSA claims (collectively “Plaintiffs”); and

        WHEREAS, the purpose of this Agreement is to settle fully and finally the FLSA Claim
asserted in the Complaint, as set forth in more detail in Section 4 of this Agreement, and those
claims that could have been so asserted under the FLSA or state and local wage and hour laws
with those individuals who have filed a consent to join Weninger as party plaintiff for purposes of
asserting the FLSA Claim; and

         WHEREAS, Defendant denies all of the allegations asserted in the Complaint, and denies
that it is liable or owes damages to anyone with respect to the alleged facts or causes of action
asserted in the FLSA Claim or the FMLA Claim; nonetheless, without admitting or conceding any




        Case 2:18-cv-00321-JPS Filed 01/30/19 Page 1 of 19 Document 79-1
liability or damages whatsoever, Defendant has agreed to settle the FLSA Claim on the terms and
conditions set forth in this Agreement; and

        WHEREAS, Plaintiffs’ Counsel, Walcheske & Luzi, among other things, analyzed and
evaluated the merits of the claims made against Defendant in the FLSA Claim, conducted
interviews with Plaintiffs, responded to written discovery, prepared and served written discovery
on Defendant, deposed corporate representatives, obtained and reviewed documents relating to
Defendant’s compensation policies and practices, and analyzed payroll data, and, based upon their
analysis and evaluation of a number of factors, and recognizing the substantial risks of litigation,
including the possibility that the FLSA Claim, if not settled now, might not result in any recovery
or might result in a recovery less favorable, and that any recovery would not occur for several
years, Plaintiffs’ Counsel are satisfied that the terms and conditions of this Agreement are fair,
reasonable, and adequate, and that this Agreement is in the best interests of the Plaintiffs.

        NOW, THEREFORE, in consideration of the mutual covenants and promises set forth in
this Agreement, as well as the good and valuable consideration provided for herein, the Parties
agree to a full and complete settlement of the FLSA Claim on the following terms and conditions.

1.     DEFINITIONS

       The defined terms set forth in this Agreement have the meanings ascribed to them below.

1.1    “Complaint” means the federal court Complaint dated March 2, 2018 that was filed in the
       United States District Court for the Eastern District of Wisconsin and entitled John
       Weninger, on behalf of himself and all others similarly situated v. General Mills
       Operations, LLC, Case No. 18-cv-321-JPS.

1.2    “Court” means the United States District Court for the Eastern District of Wisconsin.

1.3    “Defendant” or “General Mills” means General Mills Operations, LLC.

1.4    “Defendant’s Counsel” means Littler Mendelson P.C.

1.5    “Employer Payroll Taxes” means all taxes and withholdings an employer is required to
       make arising out of or based upon the payment of employment/wage compensation in this
       FLSA Litigation, including FICA, FUTA, and SUTA obligations, which are not included
       in the Gross Settlement Amount.

1.6    “FLSA Claim” means the FLSA claims raised on behalf of the collective in the litigation
       captioned John Weninger v. General Mills Operations, LLC, Case No. 18-CV-321-JPS
       filed in the United States District Court for the Eastern District of Wisconsin.

1.7    “FMLA Claim” means the FMLA claims raised by Weninger individually in the litigation
       captioned John Weninger v. General Mills Operations, LLC, Case No. 18-CV-321-JPS
       filed in the United States District Court for the Eastern District of Wisconsin.

1.8    “Gross Settlement Amount” means One Hundred Twenty Seven Thousand, Five Hundred
       Dollars And Zero Cents ($127,500.00) which is the maximum amount that Defendant has


                                        2
        Case 2:18-cv-00321-JPS Filed 01/30/19 Page 2 of 19 Document 79-1
       agreed to pay to fully resolve and settle the FLSA Claim, and which includes any claim for
       attorneys’ fees and costs approved by the Court, any and all amounts to be paid to Plaintiffs,
       and any Court-approved Service Awards. Defendant will not be required to pay any more
       than the Gross Settlement Amount, except for the Employer Payroll Taxes.

1.9    “Net Settlement Fund” means the remainder of the Gross Settlement Amount after
       deductions, payments, or allocations for: (a) Court-approved attorneys’ fees and costs for
       Plaintiffs’ Counsel; and (b) Court-approved Service Award for Weninger.

1.10   “Notice Packet” refers to, collectively, the Settlement Notice and Release and Claim Form
       to be issued to each Plaintiff, in accordance with Section 2.3.

1.11   “Order Granting Approval of Settlement” or “Approval Order” means an order to be
       entered by the Court which gives final approval to the Settlement and this Agreement, and
       enters Final Judgment, dismissing the FLSA Claim with prejudice. A proposed Order
       Granting Approval of Settlement is attached hereto as Exhibit A.

1.12   “Parties” collectively means the Named Plaintiff, John Weninger, individually and on
       behalf of the collective of individuals that he represents, and the Defendant, General Mills
       Operations, LLC.

1.13   “Plaintiffs” mean all current and former hourly paid, non-exempt production employees
       who have filed consent to join Weninger as party plaintiffs in asserting the FLSA Claim.

1.14   “Plaintiffs’ Counsel” means Walcheske & Luzi.

1.15   “Release” means the document entitled Release to be approved by the Court in a form
       substantially similar to the document attached hereto as Exhibit C.

1.16   “Releasees” means General Mills Operations, LLC, and all of its parent organizations,
       holding companies, predecessors, insurers, contractors, divisions, affiliates, related
       companies and joint ventures, business units, subsidiaries, and successors, its current or
       former officers, directors, employees, and legal counsel.

1.17   “Settlement,” “Settlement Agreement,” or “Agreement” means this agreement and the
       exhibits hereto, which the Parties understand and agree set forth all material terms and
       conditions of the Settlement between them regarding the FLSA Claim, and which is subject
       to Court approval.

1.18   “Settlement Effective Date” means a date which is thirty-five (35) calendar days1 after the
       entry of Final Judgment in the FLSA Litigation.

1.19   “Settlement Check” means the check issued to each Plaintiff for their proportionate share
       of the Net Settlement Fund calculated in accordance with this Agreement.



1
       Any reference to days herein shall mean calendar days unless otherwise stated.


                                       3
       Case 2:18-cv-00321-JPS Filed 01/30/19 Page 3 of 19 Document 79-1
1.20   “Settlement Check Void Date” means the 120-day period that a Plaintiff has to sign and
       cash a Settlement Check after it is received as defined in Section 2.

1.21   “Settlement Payments” means the settlement payment amounts attributed to each Plaintiff,
       in accordance with Section 3.4 for the amounts reflected in Exhibit C.

1.22   “Settlement Notice” means the document entitled Notice of Settlement to be approved by
       the Court in a form substantially similar to the document attached hereto as Exhibit B.

2.     JUDICIAL APPROVAL AND NOTICE TO PLAINTIFFS

2.1    Binding Agreement. This Agreement is a binding agreement and contains all material
       agreed-upon terms for the Parties to seek a full and final settlement and dismissal of all the
       FLSA Claim.

2.2    By February 1, 2019, Plaintiffs’ Counsel shall file a joint Motion for Order Approving
       Settlement of Collective Action (“Approval Motion”). Plaintiffs’ Counsel will provide
       Defendant’s Counsel with a draft of the Approval Motion for review and comment as soon
       as practicable before filing it with the Court. With the Approval Motion, Plaintiffs’
       Counsel also will file this Agreement along with all Exhibits attached hereto. Among other
       things, the Approval Motion will ask the Court to: (a) issue and enter an Order approving
       the Settlement as fair, adequate, and reasonable (“the Approval Order”), (b) incorporate
       the terms of this Settlement, and (c) enter an Order dismissing the FLSA Claim with
       prejudice and directing the entry of final judgment (“the Final Judgment”) as to the FLSA
       Claim.

2.3    Within thirty-five (35) days after Final Judgment is entered, Defendant will deliver
       Settlement Checks, less all applicable withholdings as described in Section 3 below, to
       Plaintiffs’ Counsel for distribution to Plaintiffs. Each Settlement Check will have the
       following language affixed to the endorsement side of the check:

              By negotiating this check and accepting payment, I agree to the
              terms set forth in the Release Form that was enclosed with this
              check. I specifically acknowledge that by negotiating this check and
              accepting payment I am giving up the right to bring suit on my own
              behalf against General Mills Operations, LLC, and all of its parent
              organizations, holding companies, predecessors, insurers,
              contractors, divisions, affiliates, related companies and joint
              ventures, business units, subsidiaries, and successors, its current or
              former officers, directors, employees, and legal counsel from any
              and all wage and hour claims that accrued while I was employed as
              an hourly, non-exempt employee, relating back to the full extent of
              the applicable statute of limitations continuing through [earlier of
              sixty (60) days after filing of the Approval Motion or the Court’s
              entry of the Approval Order] including, without limitations, all state
              and federal claims for unpaid overtime wages, and related claims.



                                       4
       Case 2:18-cv-00321-JPS Filed 01/30/19 Page 4 of 19 Document 79-1
2.4   In order to issue the Settlement Checks Defendant must ensure that it has all necessary
      information regarding Plaintiffs to issue IRS Form W-2 to each Plaintiff. To the extent
      Defendant reasonably determines it does not have the necessary information to issue a
      particular Plaintiff a check, Plaintiffs’ Counsel agrees to gather such information from the
      Plaintiff in question and provide it to Defendant. Defendant may request an updated IRS
      Form W-4 when needed.

2.5   Once delivered to Plaintiffs’ Counsel, the Settlement Checks will be forwarded to all
      Plaintiffs, along with the Release Form. Settlement Checks issued pursuant to this
      Agreement shall expire upon the Settlement Check Void Date, which is one hundred
      twenty (120) days after issuance. After the Settlement Check Void Date, Defendant will
      issue a stop payment order on all uncashed or returned checks. In the event that, before
      the close of the Settlement Check Void Date, Plaintiffs’ Counsel becomes aware that a
      Plaintiff did not receive the Settlement Check, or if a Plaintiff reports a lost or destroyed
      Settlement Check, or otherwise requests reissuance of her or his Settlement Check prior to
      the Settlement Check Void Date, Plaintiffs’ Counsel shall so advise Defendant’s Counsel
      and Defendant shall issue a stop payment order on the original check and issue a new check.
      In no event shall a Plaintiff be issued a replacement check until any prior check sent to
      them has been cancelled.

3.    SETTLEMENT TERMS

3.1   Settlement Payments.

      (A)    Defendant agrees to pay up to the maximum Gross Settlement Amount, which shall
             fully resolve and satisfy any and all amounts to be paid to the Plaintiffs, any Court-
             approved Service Awards as more fully set forth herein, and any Court-approved
             attorneys’ fees and costs. Defendant will not be required to pay more than this
             amount under the terms of this Agreement, with the exception of Employer Payroll
             Taxes.

      (B)    Any portion of the Net Settlement Fund that is unclaimed by Plaintiffs who do not
             timely sign and cash a Settlement Check, shall remain with the Defendant. There
             shall be no reallocation of unclaimed settlement funds to Plaintiffs.

3.2   Settlement Amounts Payable as Attorneys’ Fees and Costs.

      (A)    In their Approval Motion, Plaintiffs’ Counsel shall ask the Court to approve
             payment of $100,000 (One Hundred Thousand Dollars) from the Gross Settlement
             Amount as an award of attorneys’ fees. In addition, Plaintiffs’ Counsel shall seek
             reimbursement of $13,090 (Thirteen Thousand, Ninety Dollars) as reasonable
             actual case-related costs and expenses from the Gross Settlement Amount.
             Defendant agrees that said fees and costs are reasonable and shall not oppose these
             requests. These amounts shall constitute full satisfaction of any claim for attorneys’
             fees or costs, and Plaintiffs agree that they shall not seek, nor be entitled to, any
             additional attorneys’ fees or costs under any theory or from any source, incurred in
             relation to this case.


                                      5
      Case 2:18-cv-00321-JPS Filed 01/30/19 Page 5 of 19 Document 79-1
      (B)   The substance of Plaintiffs’ Counsel’s application for attorneys’ fees and costs is
            not part of this Agreement and is to be considered separately from the Court’s
            consideration of the fairness, reasonableness, adequacy, and good faith of the
            Settlement and this Agreement. The outcome of any proceeding related to
            Plaintiffs’ Counsel’s application for attorneys’ fees and costs shall not terminate
            this Agreement or otherwise affect the Court’s ruling on the Approval Motion. In
            the event that the Court (or any appellate court) awards less than the requested
            amounts, only the awarded amounts shall be paid to Plaintiffs’ Counsel and shall
            constitute full satisfaction of the obligations of this Section and full payment
            hereunder. Any money requested for attorneys’ fees or costs that are not approved
            by the Court shall remain with the Defendant.

3.3   Service Awards.

      (A)   In the Approval Motion, Weninger will apply to the Court for a service award
            payable from the Gross Settlement Amount for the services he rendered to the
            Plaintiffs. Weninger will request payment of Five Thousand Dollars and Zero
            Cents ($5,000.00). Defendant agrees to and shall not oppose this request.

      (B)   This Service Award and any requirements for obtaining any such payment are
            separate and apart from, and in addition to, Weninger’s recovery from the Net
            Settlement Fund as a Plaintiff. The substance of the Weninger’s application for a
            Service Award is not part of this Agreement and is to be considered separately from
            the Court’s consideration of the fairness, reasonableness, adequacy and good faith
            of the Settlement and this Agreement. The outcome of the Court’s ruling on the
            application for a Service Award shall not terminate this Agreement or otherwise
            affect the Court’s ruling on the Approval Motion. Any Service Award money not
            approved by the Court shall remain with the Defendant.

3.4   Distribution of Payments.

      (A)   The payments from the Gross Settlement Amount to Plaintiffs’ Counsel for any
            Court-approved attorneys’ fees and costs will be wired to Plaintiffs’ Counsel by
            Defendant within forty-five (45) calendar days after the Court has approved such
            payments.

      (B)   The Settlement Checks and Service Awards will be mailed to Plaintiffs by
            Plaintiffs’ Counsel in accordance with Section 2.5, above.

      (C)   The allocation to Plaintiffs for their Settlement Payments will be made from the
            Net Settlement Fund for the gross amounts reflected in Exhibit D.

      (D)   Each Opt-In Plaintiff who received the Wage Incentive Bonus shall receive a total
            of $10.00.

      (E)   Each Opt-In Plaintiff who received the Wage Incentive Bonus and the Lump Sum
            Merit Bonus shall receive $35.00.


                                      6
      Case 2:18-cv-00321-JPS Filed 01/30/19 Page 6 of 19 Document 79-1
       (F)     Each Opt-In Plaintiff who received a Wage Incentive Bonus and a Gift-Award shall
               receive $5.00.

       (G)     Tax Characterization of Payments.

       (1) Payments of attorneys’ fees and costs pursuant to Section 3.2 shall be made without
withholding, and be reported to the Internal Revenue Service (“IRS”) and to Plaintiffs’ Counsel
on an IRS Form 1099.

       (2) Payment of a Service Award pursuant to Section 3.3 shall be deemed a payment for
settlement of claims for wages such that General Mills will deduct all applicable withholding taxes
and other amounts required by law from this sum. This gross payment shall be reported on a
W-2 to Weninger.

       (3) The payments to each Plaintiff pursuant to Section 3.4(C)-(F) shall be treated as alleged
wage relief. These payments shall be made net of all applicable employment taxes, including,
without limitation, federal, state and local income tax withholding and the employee share of the
FICA tax, and shall be reported to the IRS and the payee under the payee’s name and Social
Security number on an IRS Form W-2. Defendant shall withhold payroll taxes and other lawful
withholdings and will issue each Plaintiff an IRS Form W-2.

        (4) The employee portion of all applicable income and payroll taxes will be the sole
responsibility of the individual Plaintiff receiving a Settlement Check or Service Award. The
Parties and their Counsel make no representations as to the taxability of any portions of the
settlement payments to any Plaintiffs, the payment of any costs or award of attorneys’ fees, or any
payment to the Plaintiffs. Neither Plaintiffs’ Counsel nor Defendant’s Counsel intend anything
contained herein to constitute legal advice regarding the taxability of any amount paid hereunder,
nor will it be relied upon as such.

       (5) None of the amounts paid to the Plaintiffs shall create any credit for, be included in, or
otherwise affect the calculation or the accrual of any employee benefits in any plans, programs,
agreements or policies sponsored, maintained or contributed to by Defendant, including for
purposes of any bonus of any kind.

4.     RELEASE OF CLAIMS

4.1    Release By Plaintiffs. Conditioned upon the Court’s issuance of the Approval Order and
       the entry of Final Judgment, and in exchange for the monetary consideration recited in this
       Agreement, Weninger hereby agrees to dismiss the FLSA Claim with prejudice. Defendant
       will send each Plaintiff a Release Form. Upon negotiation of the Settlement Check and
       acceptance of payment, each Plaintiff, including Weninger, will release the Releasees
       from: any and all wage and hour claims that accrued while employed at as an hourly paid,
       non-exempt production employees, relating back to the full extent of the applicable statute
       of limitations and continuing through the earlier of sixty (60) days after filing of the
       Approval Motion or the Court’s entry of the Final Judgment, including, without limitations,
       all state and federal claims for unpaid overtime wages, and related claims for penalties,
       interest, liquidated damages, attorneys’ fees, costs, and expenses, and any other claims


                                        7
        Case 2:18-cv-00321-JPS Filed 01/30/19 Page 7 of 19 Document 79-1
      derived from the alleged failure to pay such wages when due (collectively, “Released
      Claims”).

5.    VOIDING THE AGREEMENT

5.1   If the Court rejects the Settlement and/or this Agreement, fails to approve and enter the
      Approval Order in substantially the form submitted by the Parties, or fails to enter Final
      Judgment, unless the Parties agree in writing, this Agreement shall be void ab initio except
      as to the provisions expressly stated in this Agreement to survive, and Defendant shall have
      no obligations to make any payments under the Settlement or this Agreement.

5.2   A decision of the Court declining to approve any material condition of this Agreement
      which effects a fundamental change of the Parties’ agreement (except as to any payment
      under Sections 3.2 and 3.3), including but not limited to requiring that Defendant pay any
      amount in excess of the Gross Settlement Amount except as described herein, shall render
      the entire Settlement voidable and unenforceable as to all Parties at the option of either
      Party. Each Party may exercise its option to void this Settlement by giving notice, in
      writing, to the other and to the Court within fifteen (15) days of the Court’s disapproval of
      any material condition, but in no event at any time after the Approval Order.

5.3   In the event that the Court fails to approve the Settlement and/or this Agreement, the Parties
      (a) must attempt to renegotiate the Settlement for the purpose of obtaining Court approval
      of a renegotiated Settlement and Agreement and/or (b) either or both Parties may seek
      reconsideration or appellate review of the decision denying approval of the Settlement or
      Agreement. In the event reconsideration and/or appellate review is denied, or a mutually
      agreed-upon settlement modification is not approved, and the Parties decide to forego
      further negotiation of a settlement, the FLSA Claim will proceed as if no settlement had
      been attempted. In that event, nothing in the Settlement or Agreement may be used by or
      against any Party under Rule 408 of the Federal Rules of Evidence.

6.    PARTIES’ AUTHORITY

6.1   The signatories hereto hereby represent that they are fully authorized to enter into this
      Agreement and to bind the Parties (including all Plaintiffs, through their representation by
      Weninger and Plaintiffs’ Counsel) hereto to the terms and conditions hereof.

7.    MUTUAL COOPERATION

7.1   The Parties agree to reasonably cooperate with each other and to take all steps necessary
      and appropriate to obtain the Court’s approval of this Agreement and all of its terms and
      to effectuate the terms of this Agreement, including but not limited to, execution of such
      documents and to take such other action as may reasonably be necessary to implement the
      terms of this Agreement. The Parties to this Agreement shall use their commercially
      reasonable efforts, including all efforts contemplated by this Agreement and any other
      efforts that may become necessary by order of the Court, or otherwise, to effectuate this
      Agreement and the terms set forth herein. As soon as practicable after execution of this



                                      8
      Case 2:18-cv-00321-JPS Filed 01/30/19 Page 8 of 19 Document 79-1
       Agreement, Plaintiffs’ Counsel shall, with the assistance and cooperation of Defendant and
       their counsel, take all necessary steps to secure the Court’s approval of this Agreement.

8.     NOTICES

8.1    Unless otherwise specifically provided herein, all notices, demands or other
       communications given hereunder shall be in writing and shall be deemed to have been duly
       given as of the third business day after mailing by United States registered or certified mail,
       return receipt requested, addressed as follows:

       To Plaintiffs:

       Scott Luzi
       David Potteiger
       Walcheske & Luzi
       15850 W. Bluemound Rd, Suite 304
       Brookfield, WI 53005
       Telephone: (262) 780-1953
       Facsimile:
       E-Mail: sluzi@walcheskeluzi.com; dpotteiger@walcheskeluzi.com

       To Defendant:

       Shanthi Gaur
       Littler Mendelson P.C.
       321 N. Clark, Suite 1000
       Chicago, IL 60654
       Telephone: (312) 795-3293
       Facsimile: (312) 372-7880
       E-mail: sgaur@littler.com

9.     NO ADMISSION OF LIABILITY

9.1    Defendant denies all of the allegations made by Plaintiffs in the Complaint and denies that
       it is liable or owes damages to anyone with respect to the alleged facts or causes of action
       asserted in the Complaint. Nonetheless, without admitting or conceding any liability or
       damages whatsoever, Defendant has agreed to settle the FLSA Claim on the terms and
       conditions set forth in this Agreement.

10.    INTERPRETATION AND ENFORCEMENT/MISCELLANEOUS TERMS

10.1   Further Acts. Each Party, upon the request of any other Party, agrees to perform such
       further acts and to execute and deliver such other documents as are reasonably necessary
       to carry out the provisions of this Agreement.

10.2   No Assignment. Plaintiffs’ Counsel and Weninger represent and warrant that they have
       not assigned or transferred, or purported to assign or transfer, to any person or entity, any


                                       9
       Case 2:18-cv-00321-JPS Filed 01/30/19 Page 9 of 19 Document 79-1
       claim or any portion thereof or interest therein, including, but not limited to, any interest
       in the FLSA Claim, FMLA Claim, or any related action, and any attempt to do so shall be
       of no force or effect.

10.3   Entire Agreement. This Agreement constitutes the entire agreement between the Parties
       with regard to the subject matter contained herein, and all prior and contemporaneous
       negotiations and understandings between the Parties shall be deemed merged into this
       Agreement.

10.4   Binding Effect. This Agreement shall be binding upon the Parties and, with respect to the
       Plaintiffs, their spouses, children, representatives, heirs, Administrators, executors,
       beneficiaries, conservators, attorneys and assigns.

10.5   Arms’ Length Transaction; Materiality of Terms. The Parties have negotiated all the terms
       and conditions of this Agreement at arms’ length. All terms and conditions of this
       Agreement in the exact form set forth in this Agreement are material to this Agreement and
       have been relied upon by the Parties in entering into this Agreement, unless otherwise
       expressly stated.

10.6   Captions. The captions or headings of the Sections and paragraphs of this Agreement have
       been inserted for convenience of reference only and shall have no effect upon the
       construction or interpretation of any part of this Agreement.

10.7   Construction. The determination of the terms and conditions of this Agreement has been
       by mutual agreement of the Parties. Each Party participated jointly in the drafting of this
       Agreement, and therefore the terms and conditions of this Agreement are not intended to
       be, and shall not be, construed against any party by virtue of draftsmanship.

10.8   Governing Law. This Agreement shall in all respects be interpreted, enforced and
       governed by and under the laws of the State of Wisconsin, without regard to choice of law
       principles, except to the extent that the law of the United States governs any matter set
       forth herein, in which case such federal law shall govern.

10.9   Continuing Jurisdiction. The Court shall retain jurisdiction over the interpretation and
       implementation of this Agreement as well as any and all matters arising out of, or related
       to, the interpretation or implementation of this Agreement and of the Settlement
       contemplated thereby.

10.10 Waivers, etc. to Be in Writing. No waiver, modification or amendment of the terms of this
      Agreement, whether purportedly made before or after the Court’s approval of this
      Agreement, shall be valid or binding unless in writing, signed by or on behalf of all Parties,
      and then only to the extent set forth in such written waiver, modification or amendment
      with any required Court approval. Any failure by any party to insist upon the strict
      performance by the other party of any of the provisions of this Agreement shall not be
      deemed a waiver of future performance of the same provisions or of any of the other
      provisions of this Agreement, and such party, notwithstanding such failure, shall have the



                                       10
       Case 2:18-cv-00321-JPS Filed 01/30/19 Page 10 of 19 Document 79-1
       right thereafter to insist upon the specific performance of any and all of the provisions of
       this Agreement.

10.11 Counterparts. The Parties may execute this Agreement in counterparts, and execution in
      counterparts shall have the same force and effect as if all Parties had signed the same
      original instrument.

10.12 Non-Publication. Plaintiffs’ Counsel and Plaintiffs agree to make no public comment,
      communications to the media, or any form of advertising or public announcement,
      including social media, regarding this settlement

10.13 Facsimile, Electronic and E-mail Signatures. Any Party may execute this Agreement by
      signing or by causing its counsel to sign, or by e-signature on the designated signature
      block below and transmitting that signature page via facsimile, e-mail, or other electronic
      means to counsel for the other Party. Any signature made and transmitted by facsimile, e-
      signature, or e-mail for the purpose of executing this Agreement shall be deemed an
      original signature for purposes of this Agreement and shall be binding upon the Party
      whose counsel transmits the signature page by facsimile, e-signature or e-mail.

10.14 Signatories. This Agreement is valid and binding if signed by Defendant’s authorized
      representative and Weninger.




                                       11
       Case 2:18-cv-00321-JPS Filed 01/30/19 Page 11 of 19 Document 79-1
Case 2:18-cv-00321-JPS Filed 01/30/19 Page 12 of 19 Document 79-1
Case 2:18-cv-00321-JPS Filed 01/30/19 Page 13 of 19 Document 79-1
                     Exhibit A
               [draft to be provided by Plaintiffs’ Counsel]




Case 2:18-cv-00321-JPS Filed 01/30/19 Page 14 of 19 Document 79-1
                    Exhibit B




Case 2:18-cv-00321-JPS Filed 01/30/19 Page 15 of 19 Document 79-1
                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


    John Weninger, on behalf of himself and
    all others similarly situated,                         Case No. 18-cv-321
                                    Plaintiff,
          vs.
    General Mills Operations, LLC,
                                  Defendant



To:

[Name]
[Address]
[City, State Zip]

You joined the lawsuit identified above. Recently, the United States District
Court approved a settlement of the lawsuit and authorized this Notice.

You are entitled to a payment from the settlement of this collective action
lawsuit if you complete and return the enclosed form.

       This Notice is directed to you because you worked for General Mills as an hourly paid,
        non-exempt production employee at some point between March 2, 2015 and March 2, 2018
        and previously opted into this lawsuit by filing consent to join the action.

       The Plaintiff alleges that he and the potentially similarly-situated group were not properly and
        lawfully compensated correctly at an overtime rate of pay for all work performed in excess of
        forty (40) hours in a workweek, in violation of the Fair Labor Standards Act (“FLSA”), 29
        U.S.C. § 201, et seq. Specifically, Plaintiff alleges that he and the potentially similarly-situated
        group received a “wage incentive bonus” from General Mills that was not included in their
        regular rates of pay for overtime compensation purposes during workweeks when they worked
        in excess of forty (40) hours during representative time period for which the “wage incentive
        bonus” covered. Plaintiff alleges that as a result of this practice, he and the potentially
        similarly-situated group were denied additional overtime compensation due to them under the
        FLSA in said workweeks when they worked in excess of forty (40) hours during representative
        time period that the “wage incentive bonus” covered.

       You previously agreed for the Plaintiff and his attorneys to act on your behalf in this
        lawsuit.

       General Mills has denied the allegations in the Complaint and asserts that all hourly paid,


                                         1
        Case 2:18-cv-00321-JPS Filed 01/30/19 Page 16 of 19 Document 79-1
         non-exempt production employees were compensated correctly under the law.
         Nevertheless, the Parties have agreed to settle this dispute for the purpose of avoiding
         further disputes and litigation with its attendant risk, expense, and inconvenience. The
         Court has not made any ruling on the merits of the claims and no Party has prevailed in
         this action. However, the Court has reviewed and approved the Settlement and this Notice.

        You previously consented for Plaintiffs’ Counsel to represent you as your lawyers in this
         Lawsuit. Plaintiffs’ Counsel is encouraging all eligible hourly paid, non-exempt production
         employee who have opted in to complete the enclosed forms and accept their settlement
         payment.

        The settlement check to which you are entitled is enclosed.

        By negotiating the check and accepting payment, you acknowledge and fully and
         completely release General Mills Operations, LLC and all of its parent organizations,
         holding companies, predecessors, insurers, contractors, divisions, affiliates, related
         companies and joint ventures, business units, subsidiaries, and successors, its current or
         former officers, directors, employees, and legal counsel (collectively, the “Releasees”)
         from: any and all federal, state and local wage and hour claims that accrued while I was
         employed by General Mills as an hourly paid, non-exempt production employee, relating
         back to the full extent of the federal statute of limitations and continuing through [earlier
         of sixty (60) days after filing of the Approval Motion or the Court’s entry of the Approval
         Order], including, without limitations, all claims for unpaid overtime wages, related claims
         for penalties, interest, liquidated damages, attorneys’ fees, costs, and expenses, and any
         other claims derived from the alleged failure to pay such wages when due.

        Neither Plaintiffs’ Counsel nor General Mills make any representations concerning the tax
         consequences of your settlement payment.

    1. How much is my payment and how was it calculated?

       When you properly execute and timely return the enclosed Release and Claim Form, you
will be sent an estimated settlement payment in the amount of $_____, which is subject to
deductions for applicable taxes and withholding like any other paycheck, and for which you will
receive an IRS Form W-2.

sluzi@walcheskeluzi.com

    2. What am I giving up by accepting the settlement check?

       By signing and returning your Release and Claim Form in exchange for a settlement check,
you waive, release, and forever discharge General Mills and the Releasees from any and all wage
and hour claims asserted in the Litigation or that could have been so asserted under the FLSA
based on the allegations in the Complaint in the Litigation that accrued during your employment
as an exempt hourly paid, non-exempt production employee during the statute of limitations


                                          2
         Case 2:18-cv-00321-JPS Filed 01/30/19 Page 17 of 19 Document 79-1
through [earlier of 60 days after filing the Approval Motion or entry of Approval Order], including
claims for liquidated damages, attorneys’ fees, costs and expenses.

        The lawyers representing you believe that this settlement is a fair and reasonable resolution
of the case, and encourage you to complete the paperwork enclosed to receive your Settlement
Check.

 3. How will the lawyers be paid?

        The Court has approved payment to Plaintiffs’ Counsel of $100,000 for attorneys’ fees, in
addition to $13,090 in costs and expenses. These fees compensate Plaintiffs’ Counsel for
investigating the facts, litigating the case and negotiating and finalizing the settlement. The Court
also has approved payment of Plaintiffs’ Counsel’s out-of-pocket costs. In addition, the Court has
approved a payment of $5,000 to Weninger to recognize the risks he took and his service to the
collective action, including representing you as authorized.

 4. Are there more details about the Settlement?

       This Notice summarizes the proposed settlement. More details are in a Settlement
Agreement. You are encouraged to read it. To the extent there is any inconsistency between this
Notice and the Settlement Agreement, the provisions in the Settlement Agreement control. You
may obtain a copy of the Settlement Agreement by requesting one from the Plaintiffs’ Counsel at
the contact information listed in Section 2, above. You may also contact Plaintiffs’ Counsel with
any questions you have about the settlement.




DATED:         ____________, 2019




                                        3
       Case 2:18-cv-00321-JPS Filed 01/30/19 Page 18 of 19 Document 79-1
                    Exhibit C
                            [omitted]




                                 4
Case 2:18-cv-00321-JPS Filed 01/30/19 Page 19 of 19 Document 79-1
